Citation Nr: 0508328	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-00 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to payment of improved death pension benefits.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1942 to November 
1945.  He died in June 1988.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran had active service during World War II.  He 
died in June 1988.  

2.  The appellant is the veteran's surviving spouse.  

3.  The appellant's countable income exceeds the maximum rate 
for improved death pension.  


CONCLUSION OF LAW

The criteria for payment of improved death pension benefits 
are not met.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 
38 C.F.R. §§ 3.23, 3.272 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The appellant and her representative have been provided with 
a copy of the appealed January 2002 decision, an October 2002 
statement of the case, and supplemental statements of the 
case dated in May 2004 and August 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
claim for death pension.  Moreover, these documents 
essentially notified them of the evidence needed by the 
appellant to prevail on her claim.  

In addition, in a March 2004 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim, 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
appellant was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini, supra.  The appellant was 
told that she needed to submit evidence of her current income 
and unreimbursed medical expenses.  

As it pertained to respective responsibilities, the appellant 
was told that VA would obtain all medical records that she 
told them about.  She was informed to provide information so 
that VA could obtain relevant treatment records.  In this 
regard, she was told to complete sign and return the enclosed 
VA Form 21-4142, Authorization for Release of Information, 
for any private health care provider she wished VA to obtain 
records.  The appellant was further informed that she could 
submit any additional information or evidence to VA within 
one year.

In light of the foregoing, the Board finds that the decision, 
statement of the case, supplemental statements of the case, 
and notice letter dated in March 2004 complied with the 
specific requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording her an opportunity 
to submit all pertinent evidence pertaining to her claims 
that she might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In March 
2004, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate her claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to her claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in March 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statements of the case were mailed to the 
appellant in May 2004 and August 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, VA has associated with the 
claims folder the veteran's service medical records, 
outpatient treatment reports and VA examination reports.  The 
appellant has not identified any additional evidence 
pertinent to her claim, not already of record and there are 
no additional records to obtain.  Moreover, as noted above, 
the appellant has been informed of the type of evidence 
necessary to substantiate her claim, as well as the 
respective responsibilities of herself and VA as it pertains 
to her claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, pension at the rate 
prescribed by law, as increased from time to time by 
Congress.  38 U.S.C.A. § 1541(a).  The maximum rates of 
improved pension shall be reduced by the amount of the 
countable annual income of the surviving spouse.  38 C.F.R. 
§ 3.23(b).  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under §3.272.  The 
exclusions include unreimbursed medical expenses, including 
health insurance premiums, but do not include other types of 
insurance premiums or household expenses.  38 C.F.R. 
§ 3.272(g).  

The appellant's application for VA death pension benefits was 
received in August 2001.  On that form, she listed monthly 
Social Security income of $738 and annual interest income of 
$174, plus an annual premium of $1635 for supplemental health 
insurance and a monthly deduction of $50 for Medicare Part B.  
She has not submitted any other unreimbursed medical expense 
data.  The available data provide an annual countable income 
of $6774 for 2001.  Effective December 1, 2001, the monthly 
Social Security benefit was increased to $757, giving her a 
countable annual income of $7004.  

In August 2001, the maximum income rate was $6237 and, 
effective December 1, 2001, it was $6407.  

Therefore, the appellant's income exceeded the allowable 
maximum rate both prior to and subsequent to December 1, 
2001, precluding payment of improved death pension.  

In a January 2002 letter, the appellant was invited to submit 
additional information regarding family medical expenses, but 
the only additional information she provided related to 
household expenses.  Further, pursuant to the Board's 
December 2003 Remand, the appellant was again requested to 
submit current income and expense information.  But she did 
not respond to the RO's March 2004 letter.  

The Board would point out that the duty to assist is not 
always a one-way street.  If a claimant wishes help, she 
cannot passively wait for it in those circumstances where she 
may or should have information that is essential to 
establishing her claimed benefit.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

In this case, because the available evidence shows that the 
appellant's countable income, at least in 2001, exceeded the 
maximum rate for improved death pension, improved death 
pension cannot be paid to her.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Payment of improved death pension benefits is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


